—Order unanimously modified on the law and as modified affirmed without costs in accordance with the following Memorandum: Family Court properly found respondent in contempt for willfully violating an order of protection entered in January 1996. That order directed her to stay away from Arthur H., his home, business and place of employment and to refrain from committing any criminal offense against him. Following the hearing on the violation petition, the court found that, on April 17, 1996, respondent went to Arthur H.’s home and place of employment and threatened Arthur H. and his girlfriend while speaking to the girlfriend (see, Family Ct Act § 846-a). Although respondent denied knowing where Arthur H. lived and denied going to his place of employment, “we defer to Family Court’s determination of such issue [s] as it had the *994advantage of assessing [respondent’s] credibility firsthand” (Matter of Kappel v Kappel, 234 AD2d 872, 873). The order of protection, however, did not “clearly proscribe [ ]” contact between respondent and Arthur H.’s girlfriend (Kuenen v Kuenen, 122 AD2d 616); thus, the court erred in finding that respondent also violated the order of protection by threatening Arthur H.’s girlfriend. We modify the order, therefore, by vacating the finding that respondent violated the order of protection by threatening Arthur H.’s girlfriend. (Appeal from Order of Orleans County Family Court, Punch, J.— Contempt.) Present — Pine, J. P., Lawton, Wisner, Balio and Boehm, JJ.